DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11-7-2022 have been fully considered but they are not persuasive. 
1.  The 35 USC 112 is overcome by the amendment.   The examiner again notes that claim 20 does not put forth that any data is being sent to the UE and again suggests including this limitation. 

2.  With regard to the amendment, the applicant added the statement “…prior to providing system information to a user equipment (UE)..”, so this appears to put forth that NO type of system information is sent to the UE before the base station transmits a signature request (with system information) to the network node.
For the NFOA previously sent, this limitation was not present and the examiner cited Figure 5B which taught all the limitations of the previous claim(s).   While Agiwal’s Figure 5 does teach “information” being sent to the UE #520B PRIOR TO the base station transmitting the signature request (comprising system information) to the network node, it appears to be GENERIC information and NOT the system information that is a key (as described in claim 3).  
In comparing Agiwal’s Figure 5A to Figure 5B, the examiner notes that while they have different “initial” communications BEFORE the eNB transmits a signature request to the Network Node (comprising System Information), they are vitually identical AFTER the “initial” communications.   Hence, one skilled can see that there are two embodiments regarding WHAT initial communications can/must take place in Agiwal’s designs.

    PNG
    media_image1.png
    450
    800
    media_image1.png
    Greyscale

The point the examiner is making is that Figure 5a shows the base station (eNB) “…transmitting to the network node prior to providing system information to a user equipment (UE), a signature request that comprises the system information...” (as per the claims).   There is NO System Information being sent to the UE prior to the eNB/BTS communicating with the Network Node to request a signature (comprising system information).
Thusly, one skilled sees that Agiwal’s Figure 5a teaches the limitation (as does figure 9a in a similar fashion).

3.  Another interpretation is that, based on the manner in which the claims are written, there is only one “system information” being identified in the claim, i.e. the claim states “prior to providing system information to a UE” and then “transmitting to the UE a system information message that comprises the system information…”.  Hence the system information in the first passage is the same as the system information in the second passage (based on antecedent basis).
Thusly, how would system information be provided to the user if the system information isn’t known yet to the eNB (since it needs to request it from the Network Node)??
The entire point of the claim is that the eNB needs to request the system information from the network node to send it to the UE.   So it makes little sense that the eNB would be able to send it to the UE prior to said eNB receiving it from the network node (as implied by the claim).   Meaning, the claim has various words that state the obvious and appear to be just “filler”.

Lastly, another interpretation is that since the “system information” is being requested by the eNB (which is then provided by the Network Node so the eNB can send it to the UE), there is no possibility that the system information is somehow provided to the UE before the signature request (comprising system information) is sent to the UE because the eNB does not have that system information to send (to the UE).
	Now, one skilled sees that even though Agiwal’s figure 5B shows some initial data flows between the UE and eNB/BTS, that is NOT system information as based on the applicant’s definition of “system inforamtion” (which is the security/key information), as found in at least claim 3.
	Most of the above shows that Agiwal puts forth multiple choices of design.

	4.  The examiner notes that previously identified prior art reference YANG also teaches the system information NOT being sent to the UE prior to the eNB’s signature request to the Network Node (see Figure 5a).

5.  As based on the above, the examiner is not persuaded by applicant’s comments/arguments as found in their response (pages 8-13).

6.  The examiner has modified his rejection to address the claim amendments and makes this office action FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 20-23 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agiwal et al US 2017/0295489.
As per claim 1, Agiwal et al. US 2017/0295489 teaches a method for wireless communications by a base station (See figure 5b, eNB/BTS connections with UE and NME), comprising: 
2(the BTS) transmitting, to a network node (the MME) prior to providing system information to a user equipment (See figure 5A, #510** which shows NO system information sent to the UE before the signature request w/system information is performed (#520A thru #570A) which is a slightly different embodiment that figure 5B), a Signature/KEY request that comprises system 3information (Figure 5b, #540B shows a KEY REQUEST sent from eNB to the NME (network node) that includes system information such as UE ID, KSI (Key Set Identifier), etc. (Para’s #115 and #117), which relate to the system users, devices, etc..  (NOTE that the claim does not define WHAT system information can/can’t be, hence it is broadly interpreted); 
**Examiner’s NOTE: The arrow on 510a should be pointing to the eNB.

4receiving, from the network node, a Signature/KEY response that comprises a Signature/KEY 
[0115] MME identifies the security key K.sub.ASME (as defined in TS 33.401) using the KSI.
[0117] 2. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, UE Nonce}. UE sends the UE Nonce to eNB when sending SI request. 
[0096] FIG. 3B shows an example where one MAC/DS is generated for multiple SI and transmitted (e.g., using separate SI message or SIB) according to an embodiment of the present disclosure. FIGS. 3C and 3D show examples where a gNB transmits multiple SI and MAC/DS to a UE in the embodiment of FIG. 3B according to an embodiment of the present disclosure. In the embodiment, wherein multiple SI is integrity protected as shown in FIG. 3A, a single MAC/DS can be generated for multiple SI and transmitted independently (e.g., using separate SI message or SIBx) as shown in FIG. 3C or 3D. Note that time stamp/time counter as described above can also be transmitted together with MAC/DS. The time stamp/time counter corresponds to SI-1 or SI-N or any specific SI.
6transmitting, to the UE, a system information message that comprises the system 7information and the signature (See Figures 3a-3e where signature/DS is sent to the UE.  Figure 5a teaches an SI RESPONSE #560A as well.  Furthermore, Agiwal teaches that the SI (MIB/SIB) can be “integrity protected” which reads on use of encryption, etc., such as private/public keys that are used to encrypt/decrypt and determine “whether the cell is rogue or not”, private/public keys are discussed above).
[0094] Several types of SI may be supported in a cell. In one embodiment, each SI (or signaling message carrying SI) can be integrity protected. In another embodiment, specific SI (e.g., system information block (SIB) 1 or MIB) can be integrity protected. UE can validate this specific SI (e.g., SIB 1 or MIB) to determine whether the cell is rogue or not. The SI which is protected can be pre-defined in the system.
[0095] FIG. 3A shows an example where a g node B (gNB) transmits SI and MAC/DS to a UE according to an embodiment of the present disclosure. MAC/DS can be generated for each SI and transmitted together with each SI as shown in FIG. 3A. Note that time stamp/time counter as described above can also be transmitted together with MAC/DS.
[0097] FIGS. 3E and 3F show examples where a gNB transmits SI and MAC/DS to a UE according to an embodiment of the present disclosure.

OTHER SUPPORTING PARAGRAPHS from Agiwal:
[0113] Referring to FIG. 5A, UE sends SI request at operation 510A. The request may include at least one of UE identity (e.g., system architecture evolution (SAE)-temporary mobile subscriber identity (S-TMSI)), key set identifier (KSI) and MME ID. It may also include information on which SI(s) are needed by UE. If UE Nonce is used for generating K.sub.eNB.sub._.sub.Idle, then UE may send UE Nonce in the request.
[0114] ENB sends the key request to MME identified by MME ID received from UE at operation 520A. UE ID and KSI received from UE may be sent to MME in key request.

[0115] MME identifies the security key K.sub.ASME (as defined in TS 33.401) using the KSI and generates K.sub.eNB.sub._.sub.Idle at operation 530A. K.sub.eNB.sub._.sub.Idle can be generated using one of the following ways: 
[0116] 1. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, KeNB_Idle_Counter}. Note that counter is updated every time a new K.sub.eNB.sub._.sub.Idle is generated. 
[0117] 2. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, UE Nonce}. UE sends the UE Nonce to eNB when sending SI request. 
[0118] 3. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, SI Algo ID (algorithm identifier)}. 
[0119] 4. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, Network Nonce}. Network (NW) sends the Network Nonce to UE when sending SI response.
 [0120] 5. K.sub.eNB.sub._.sub.Idle=KDF {NH (as defined in TS 33.401)/KeNB, SI Algo ID}. 
[0121] 6. K.sub.eNB.sub._.sub.Idle=KeNB.
[0122] MME sends the generated K.sub.eNB.sub._.sub.Idle to eNB at operation 540A. Security parameters like KeNB_Idle_Counter or Network Nonce is also sent to eNB.
[0123] ENB prepares SI-Response based on SI request at operation 550A. ENB generates security key K.sub.RRCInt.sub._.sub.Idle for integrity protection from K.sub.eNB.sub._.sub.Idle. Security key K.sub.RRCInt.sub._.sub.Idle is then used to generate MAC for SI response.
[0124] ENB sends SI response to UE at operation 560A. It may include MAC and Security parameters. Security parameters may include security algorithm, KeNB_Idle_Counter or Network Nonce.
[0125] At operation 570A, UE generates K.sub.eNB.sub._.sub.Idle using K.sub.ASME using one of the following ways: [0126] 1. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, KeNB_Idle_Counter}. [0127] 2. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, UE Nonce}. UE sends the UE Nonce to eNB when sending SI request. [0128] 3. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, SI Algo ID}. [0129] 4. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, Network Nonce}. [0130] 5. K.sub.eNB.sub._.sub.Idle=KDF {NH/KeNB, SI Algo ID}. [0131] 6. K.sub.eNB.sub._.sub.Idle=KeNB.
[0132] UE then generates security key K.sub.RRCInt.sub._.sub.Idle for integrity verification from K.sub.eNB.sub._.sub.Idle. UE then generates MAC for SI response using security key K.sub.RRCInt.sub._.sub.Idle. If the generated MAC is same as MAC received from eNB, UE considers eNB as authentic.


As per claims 2 and 21, Agiwal teaches claim 1/20, wherein transmitting the signature (from eNB to NN/MME) request comprises: 
transmitting the signature request that comprises the system information and master information, wherein the signature is generated based at least in part on the system information and the master information (Agiwal teaches that the “signature” can include “system information” (as pointed out in the figure below) and he also teaches that it is authenticated/verified based on using either the SIB or MIB, Para’s #288 and #94 below):  

    PNG
    media_image2.png
    450
    800
    media_image2.png
    Greyscale

[0288] As shown in FIG. 17, the gNB generates the authenticity verification information, i.e., DS with the minimum SI (e.g., MIB or SIB 1) broadcasted, private security key (K-SIG.sub.Private) and time stamp/time Counter as input. As shown in FIG. 18A, the gNB provides the DS in the other SI (as a separate SI or along with the requested SI (e.g., V2V SI)) either periodically or upon request from the UE at operation 1820A.
[0094] Several types of SI may be supported in a cell. In one embodiment, each SI (or signaling message carrying SI) can be integrity protected. In another embodiment, specific SI (e.g., system information block (SIB) 1 or MIB) can be integrity protected. UE can validate this specific SI (e.g., SIB 1 or MIB) to determine whether the cell is rogue or not. The SI which is protected can be pre-defined in the system.

	Looking at Agiwal’s figure 3 (below), the examiner points out that the Digital Signature (DS) can be computed using MULTIPLE “system information” portions, eg. SI-1, SI-2….SI-N, etc..  Hence these generic “system information” portions are broadly interpreted as using either the SIB, MIB or both (as discussed/taught above) since Agiwal does not limit what the SI portions can/can’t be in his figures, hence they can be comprised of both SIB and MIB (especially when viewed in light of “modifications within the spirit and scope of the invention”, Para #331 below).  


    PNG
    media_image3.png
    450
    800
    media_image3.png
    Greyscale

	[0331] While the present disclosure has been shown and described with reference to various embodiments thereof, it will be understood by those skilled in the art that various changes in form and details may be made therein without departing from the spirit and scope of the present disclosure as defined by the appended claims and their equivalents.
	EXAMINER’s NOTE:  One skilled sees that either separate messages can be transmitted (one with SIB-only and one with MIB-only) OR a second possibility would be to “combine them” into one message using both SIB and MIB data. 
	Li et al. US 2013/0294374 is pertient but not cited and teaches combined SIB/MIB data being sent:
Claim 3. The method according to claim 2, wherein the designated information block of the system message comprises: one or a combination of a master information block (MIB), a system information block 1 SIB1, and a system information block 2 SIB2.
	Kolekar et al. US 2019/0349765 is pertient but not cited teaches both combined MIB and SIB being broadcasted:
[0045] (b). UTC time is in 24 Hours format. If an attacker obtains a log of the broadcasted MIB and SIBs with time stamp, digital signature, SFN, etc., for 24 hours from a valid cell, with all the parameters, the attacker is in possession of the system information matching time stamp and digital signature. The attacker thus could masquerade as the original cell, its cell ID, frequency parameter, etc., and broadcast the same MIB/SIB information by playing the log file.
The examiner points out that Li and/or Kolekar could have been used in a 35 USC 103 combination but he feels that the teachings of Agiwal are sufficient.


As per claims 3 and 22, Agiwal teaches claim 1/20, further comprising: 
transmitting the system information message (or key identifier) that indicates an identifier of a public key corresponding to a first private key used to generate the signature (Figure 19 teaches public keys being sent to the UE, Step 1950 and a public key inherently has a corresponding private key associated with it that is unique.   Thusly, sending the public key allows the recipient to decrypt the data that was encrypted using a specific private key that is paired with said public key).  


As per claims 4 and 23, Agiwal teaches claim 1/20, further comprising: 
transmitting, to the network node, a second signature request that comprises updated system information AND receiving, from the network node, a signature response that comprises a second signature generated based at least in part on the updated system information AND transmitting a system information message that comprises the updated system information and the second signature (and/or transmitting, to the base station, a signature response that comprises a second signature generated based at least in part on the updated system information)  (Figure 19 shows that the UE can receive initial K-SIG #1950 and then need to reselect different Keys #1970, hence a second process of obtaining new public keys/K-SIG is performed where a location update request is sent #1980 and new K-SIG is received #1990, hence new “system information” is sent via at least the location update request).  
The examiner also notes that this process can be performed first, second, third, etc. times in a row depending upon interference and if the communications go through correctly OR if re-sending of the data is needed.  The claim does NOT define WHY a second signature request is needed, hence roaming into a new cell can trigger the second request OR not sending/receiving the data properly, etc.


As per claim 20, this claim is rejected in its entirety as based on the rejection of claim 1.  Furthermore, Agiwal teaches a method for wireless communications by a network node that perform the method steps as shown in figures 5a and 5b. 


As per claim 30, this claim is rejected in its entirety as based on the rejection of claim 1.  Furthermore, Agiwal teaches an apparatus for wireless communications by a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the method steps  (see figure 23 which shows the base station hardware structure that includes a processor with inherently memory/RAM/ROM.  Also see Para’s 329-330).
     A second, different rejection of the claims:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 20-23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al US 2017/0295489 and further in view of Nair et al. US 2018/0124697.
As per claim 1, Agiwal et al. US 2017/0295489 teaches a method for wireless communications by a base station (See figure 5b, eNB/BTS connections with UE and NME), comprising: 
2(the BTS) transmitting, to a network node (the MME) prior to providing system information to a user equipment (See figure 5A, #510** which shows NO system information sent to the UE before the signature request w/system information is performed (#520A thru #570A) which is a slightly different embodiment that figure 5B),  a KEY request that comprises system 3information (Figure 5b, #540B shows a KEY REQUEST sent from eNB to the NME (network node) that includes system information such as UE ID, KSI (Key Set Identifier), etc. (Para’s #115 and #117), which relate to the system users, devices, etc..  (NOTE that the claim does not define WHAT system information can/can’t be, hence it is broadly interpreted); 
**Examiner’s NOTE: The arrow on 510a should be pointing to the eNB.
4receiving, from the network node, a KEY response that comprises a KEY 
[0115] MME identifies the security key K.sub.ASME (as defined in TS 33.401) using the KSI.
[0117] 2. K.sub.eNB.sub._.sub.Idle=KDF {K.sub.ASME, UE Nonce}. UE sends the UE Nonce to eNB when sending SI request. 
[0096] FIG. 3B shows an example where one MAC/DS is generated for multiple SI and transmitted (e.g., using separate SI message or SIB) according to an embodiment of the present disclosure. FIGS. 3C and 3D show examples where a gNB transmits multiple SI and MAC/DS to a UE in the embodiment of FIG. 3B according to an embodiment of the present disclosure. In the embodiment, wherein multiple SI is integrity protected as shown in FIG. 3A, a single MAC/DS can be generated for multiple SI and transmitted independently (e.g., using separate SI message or SIBx) as shown in FIG. 3C or 3D. Note that time stamp/time counter as described above can also be transmitted together with MAC/DS. The time stamp/time counter corresponds to SI-1 or SI-N or any specific SI.
6transmitting, to the UE, a system information message that comprises the system 7information and the key and digital signature (See Figures 3a-3e where signature/DS is sent to the UE.  Figure 5a teaches an SI RESPONSE #560A as well.  Furthermore, Agiwal teaches that the SI (MIB/SIB) can be “integrity protected” which reads on use of encryption, etc., such as private/public keys that are used to encrypt/decrypt and determine “whether the cell is rogue or not”, private/public keys are discussed above).
[0094] Several types of SI may be supported in a cell. In one embodiment, each SI (or signaling message carrying SI) can be integrity protected. In another embodiment, specific SI (e.g., system information block (SIB) 1 or MIB) can be integrity protected. UE can validate this specific SI (e.g., SIB 1 or MIB) to determine whether the cell is rogue or not. The SI which is protected can be pre-defined in the system.
[0095] FIG. 3A shows an example where a g node B (gNB) transmits SI and MAC/DS to a UE according to an embodiment of the present disclosure. MAC/DS can be generated for each SI and transmitted together with each SI as shown in FIG. 3A. Note that time stamp/time counter as described above can also be transmitted together with MAC/DS.
[0097] FIGS. 3E and 3F show examples where a gNB transmits SI and MAC/DS to a UE according to an embodiment of the present disclosure.
But is silent on 
a signature request;
a signature response (ie. that comprises a signature generated based at least in part on the system information); and 
transmitting the system information and the signature.
At least Nair et al. US 2018/0124697 teaches a network node/CCF that can receive a “signature request”, ie. system query (for authentication) and provide a “signature response”, ie. system response that includes “signed data”:
[0086] In some embodiments, the system query generated at step 206 may include a request for additional system information and/or a signed copy of selected system information that can be then analyzed and/or independently verified by mobile terminal 110 in a trusted manner. An example of such additional system information may be the GPS coordinates of base station 230. In some embodiments, the requested signed system information may include some or all of: (i) the entirety of the MIB and/or SIB information broadcasted by base station 230; (ii) some specific system-information elements, such as the cell ID, PLMN operator ID, and current UTC time; and (iii) indication of support (or non-support) of certain specific features, such as voice call, selected broadcast services, access to network slicing at the core-network elements and/or within the base station, ultra-low-latency bearers, etc., with the digital signature that signs the returned requested system information being generated in a manner that enables appropriate verification thereof at mobile terminal 110.
[0087] At step 210, if base station 230 is a legitimate base station 130, then the base station is able to generate a proper system-query response (SQR) after receiving control message 208. In an example embodiment, the generated SQR can contain some or all of the following elements: 
[0088] (i) the cell ID or CCF ID; 
[0089] (ii) a copy of the nonce received via control message 208; 
[0090] (iii) the serving-system public key (PuK_SS) and its digital signature (SIG1) computed by the trusted certification authority (CA) using its private key (PrK_CA) and provided in advance to base station 130: 
[0091] [PuK_SS][SIG1(PuK_SS)PrK_CA]; 
[0092] (iv) the digital signature (SIG2) of elements (i)-(iii) computed using the serving-system private key (PrK_SS):  
[0093] {SIG2 [Cell_ID/CCF_ID], [NONCE], [PuK_SS] [SIG1(PuK_SS)PrK_CA]}.sub.PrK.sub._.sub.S S.
The key PrK_SS is typically provided to the serving system by provisioning, and only legitimate network elements owned by the PLMN operator have the proper key PrK_SS provisioned to them. In some embodiments, the generated SQR may contain the GPS coordinates of base station 130 if they were requested at step 206/208. A control message 212 carrying the SQR generated at step 210 is then transmitted back to mobile terminal 110.  
	Furthermore, Nair teaches that the System Response (ie. signature response) can be performed by either the eNB or the network node/CCF/MME (see 1st sentence of Para #97 saying the steps performed by the eNB could be performed by the CCR).  Hence, one skilled sees that Agiwal’s design can either be all emcompassed in the eNB (ie. just sofware calls to different sub-routines) OR it can include a separate entity such as the CCF/MME that will perform the digital signing/signature:
[0097] In some embodiments, the execution of step 210 can be delegated to controller 240 residing in network core 150.  In such embodiments, a legitimate base station 130 first operates to relay control message 208 to controller 240. The relayed control message 208 is shown in Fig. 2 as control message 208′. Controller 240 then executes step 210, e.g., as described above.  The instance of step 210 performed at controller 240 is shown in FIG 2 as step 210′. A control message 212′ carrying the SQR generated at step 210′ is then transmitted back to legitimate base station 130 and relayed to mobile terminal 110 as control message 212.

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Agiwal, such that it supports a signature request, a signature response (ie. that comprises a signature generated based at least in part on the system information) and transmitting the system information and the signature, to provide the ability to receive signed/verified data from the network to thwart hackers.




As per claim 20, this claim is rejected in its entirety as based on the SECOND rejection of claim 1 (using Agiwal and Nair).  Furthermore, Agiwal teaches a method for wireless communications by a network node that perform the method steps as shown in figures 5a and 5b. 


As per claim 30, thes claim is rejected in its entirety as based on the SECOND rejection of claim 1 above (using Agiwal and Nair).  Furthermore, Agiwal teaches an apparatus for wireless communications by a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to perform the method steps  (see figure 23 which shows the base station hardware structure that includes a processor with inherently memory/RAM/ROM.  Also see Para’s 329-330).


NOTE that dependent claims 2-4 and 21-23 are considered rejected under the 35 USC 103 rejection as well but the examiner has not duplicated those claim rejections here (just see above since nothing changes).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414